WOODLEY, Judge.
The conviction is for possession of whiskey in a dry area for the purpose of sale, the punishment a fine of $300 and six months in jail.
There is no statement of facts.
A challenge to the array of jurors was filed alleging failure to comply with Art. 2094 R.C.S., Vernon’s Ann.Civ.St., in filling the jury wheel and it was stipulated that the evidence adduced upon a similar motion in Williams v. State, Tex.Cr.App., -S.W.2d-, should be made a part of the record in this cause.
Without passing upon the sufficiency of the stipulation, here, as in the Williams case, there is nothing to show that the jurors who rendered the verdict against appellant were selected from a panel of jurors drawn from the jury wheel.
The judgment is affirmed.